Citation Nr: 1120703	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-20 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low/mid back condition.

2.  Entitlement to an initial compensable rating for myofascial pain syndrome.

3.  Entitlement to an initial compensable rating for Meniere's disease and Eustachian tube dysfunction.

4.  Entitlement to an initial compensable rating for hypothyroidism with history of Hashimoto's thyroiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1985 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for Meniere's disease, for hypothyroidism with history of Hashimoto's thyroiditis, and for "myofacial pain syndrome", assigning 0 percent ratings for each disability; and denied service connection for a low/mid back condition.  The Veteran filed a timely notice of disagreement and indicated she wanted to appeal several issues from the August 2006 rating decision.  In June 2007, the RO included eight issues in the statement of the case (SOC).  In a substantive appeal (VA Form 9) dated in July 2007, the Veteran indicated she was appealing six of the eight issues, including hypothyroidism, myofascial pain syndrome, migraines, radial nerve, Meniere's disease, and "mid-back condition".  Thereafter, in another substantive appeal dated in November 2009, the Veteran indicated that she was only appealing four issues - including "Meniere's disease, myofascial pain, autoimmune thyroid, and low/mid back condition".  In a subsequent supplemental statement of the case (SSOC) dated in June 2010, the RO listed the issues on appeal as the four issues noted on the first page.  Thus, those are the only issues before the Board on appeal.  The case is currently under the jurisdiction of the RO in Cleveland, Ohio.

It appears that in the notice of disagreement dated in September 2006, that the Veteran requested that additional service connection issues be addressed including temporomandibular disorder, two suspect moles removed from the left calf and right forearm, burst cyst on the left shoulder, painful cyst on the left thumb, toenail removed from large right toe, and oral dental extractions with bite alignment (braces).  It appears that the RO may have conducted some evidentiary development regarding at least some of these issues, but it is unclear whether the RO took any additional action.  In addition, it appears that a claim for service connection for allergic rhinitis may be raised by the record.  Thus, as these issues appear to have been raised by the record, and have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low/mid back condition and for a compensable rating for myofascial pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's service-connected Meniere's disease and Eustachian tube dysfunction are manifested by non-compensable hearing impairment and tinnitus, as well as complaints of pressure, fullness, burning, and pain in the ears; unsteadiness; imbalance; and daily dizziness; the competent and probative evidence does not establish that she has true vertigo or staggering.  

2.  The Veteran's service-connected hypothyroidism with history of Hashimoto's thyroiditis has been objectively shown on repeated VA evaluation to require no medication and to be essentially asymptomatic.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a separate initial 10 percent rating for dizziness, associated with the service-connected Meniere's disease and Eustachian tube dysfunction, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 (2010).

2.  The criteria for an initial compensable rating for hypothyroidism with history of Hashimoto's thyroiditis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2006 that fully addressed the notice elements as to the claims for initial ratings decided herein, and was sent prior to the initial RO decision in this matter.  Since two of the appellate issues in this case (entitlement to assignment of initial compensable ratings) are downstream issues from that of service connection (for which the February 2006 VCAA letter was duly sent), another VCAA notice is not required for these two issues.  VAOPGCPREC 8-2003.  These appeals are from the initial ratings assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a June 2007 statement of the case (SOC) properly provided him notice of the criteria for rating the two disabilities (Meniere's syndrome and hypothyroidism), including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  The Board concludes she has not been prejudiced by this process; notably, she does not allege that notice in this case was less than adequate or that she is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in a letter dated in June 2007, the Veteran was generally advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  She has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained the Veteran's VA treatment records, as well as her in-service and post-service treatment records from the medical facility at Wright Patterson Air Force Base.  VA examinations were conducted to assess the severity of the Veteran's service-connected disabilities on appeal, and the Board finds that the VA examinations in March 2006 (pre-discharge), April 2006 (pre-discharge), and June 2010 are adequate.  The June 2010 VA examinations included a review of the claims folder, and all of the examinations included a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record, and these VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Claims for Initial Higher Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Meniere's Disease and Eustachian Tube Dysfunction

a.  Factual Background

On the pre-discharge VA audiological examination in March 2006, the Veteran reported having ear pain and pressure in both ears, worse in her right ear, and tinnitus that was a constant, high-pitched ringing, and worse in her right ear.  Audiological testing revealed normal hearing in the left ear and normal hearing in the right ear from 250 to 8000 Hertz, with the exception of mild-moderate sensory hearing loss from 3000 to 6000 Hertz.

On the pre-discharge VA general medical examination in March 2006, the Veteran reported an acute onset of loud ringing in her ears, that was extremely loud, and was told she had tinnitus.  She reported the tinnitus continued and she developed a pressure and burning in her ears, and went back for re-evaluation and was referred to an ENT specialist.  After being seen by two specialists, she was diagnosed with Meniere's disease, and Maxzide was prescribed, which took the edge off the ringing and pressure, but the ringing did not resolve.  She was then referred to an allergist and found to be allergic to a significant amount of things and underwent immunosuppressive therapy starting in January 2006.  She claimed that the ringing had not improved since starting this therapy, and the pressure had improved, but not resolved.  

On the pre-discharge VA examination for mental disorders in April 2006, the Veteran reported that she only began having ear problems after she moved to Ohio three years prior.  She reported a subsequent exacerbation of her allergies, which was the worst they had ever been, and about the same time she began to have tinnitus, mainly in her right ear, and to a lesser extent in her right ear.   She reported that she had been treated with Maxzide, from which she obtained some relief.  She reported having constant tinnitus, all day long, that was exacerbated by background noises and loud noises in particular.  She wore ear plugs when she had to be in places where there were going to be loud noises.  She reported that exertion made her tinnitus worse, and that flying exacerbated her ear condition.  She believed her ear condition was progressively getting worse, and this, in part, caused her undue anxiety.  She reported that she continued in her duties in the Air Force without interruption despite her ear problems and anxiety.  She admitted there were days when her Meniere's disease was acting up and she got extremely anxious and took several hours off of work to go to the sauna and chill out, which made her ears better.  She denied having to ever miss a full day of work due to her ear condition.  The diagnoses included tinnitus, rule out Meniere's disease; and history of hypothyroidism, currently euthyroid.  

On a notice of disagreement dated in September 2006, the Veteran claimed that five out of severe days a week her balance and concentration were affected by her Meniere's disease.  She reported that the effects of her Meniere's disease can be irritation, headaches, dizziness, confusion, loss of concentration, and affected memory.  She avoided loud noises, but claimed that even daily events could trigger louder ringing, ear pain, and pressure, which then affected her balance and concentration.  She reported carrying ear plugs and wearing them during situations she could not avoid.  She claimed that background noise was unbearable, and muted her hearing.  She claimed that exercise or exertion could trigger many symptoms which affected her balance and concentration, and that flying was painful to her and avoided.  She reported avoiding movie theaters, malls, crowds, and restaurants, and did not listen to radio or television.  She reported that the cold and wind aggravated her ears and triggered vertigo.  She reported taking an office job, and did not stay in her traditional line of work.  She claimed her financial worth had been compromised because she could not keep pace with her specialties industrial workplaces, physical exertion, or critical thinking.

A treatment record from Wright Patterson AFB showed that in December 2006, the Veteran was seen for her annual follow-up and she reported having rhinitis symptoms since she could remember, including congestion, ear burning, earaches, and itchy/watery eyes.  She reported having ear ringing for three years, and that she underwent immunotherapy over the past year without significant benefit.  She always still had some ear pain, burning, and running.  The assessment was seasonal allergic rhinitis and tinnitus, and the examiner indicated that her symptoms were not typical for allergic rhinitis, and given the lack of benefit with immunotherapy, the examiner did not feel her ear related symptoms were due to allergies.

A December 2006 VA treatment record showed that the Veteran was seen for an otolaryngology consultation and reported a long history of right-sided ear problems.  She reported her symptoms consisted of bilateral tinnitus, significant aural fullness that was constant, and she denied any true hearing loss.  She described some unsteadiness, but the examiner noted not true vertigo or lightheadedness.  The impression was that it was possible that Meniere's disease was in the differential, but also allergic rhinitis leading to Eustachian tube dysfunction would be appropriate as well, considering the loss of true spinning vertigo in her symptomatology.  In January 2007 she reported continued complaints of ear pain, and she was to continue allergy treatment.  In April 2007 she was seen for follow-up for her dizziness and ear symptoms.  She continued to have mild right-sided otalgia, but it was much improved since her last visit.  She took medication for her allergic rhinitis, and the assessment was still possibly Eustachian tube dysfunction secondary to allergic rhinitis with intermittent middle ear symptoms versus frank Meniere's disease, possibly triggered when the allergic rhinitis flares up.  

A February 2010 treatment records from Wright Patterson AFB showed that the Veteran complained of ear pain from the face, and while her symptoms were better, she had a burning sensation in both ear canals.  She reported months of swelling on the left side of the neck, and two to three episodes a week of choking.  She had swollen glands in her neck, but no hearing loss, or earache.  The assessment included asymmetrical tinnitus.  

VA treatment records showed that in April 2010, the Veteran reported having morning dizziness from Meniere's disease.

On VA audiological examination in June 2010, the Veteran had no current complaint of tinnitus.  Audiometric testing revealed decibel losses as follows at 500, 1000, 2000, 3000 and 4000 Hertz: 20, 25, 65, 65, and 65 in the right ear; and 15, 5, 50, 55, and 55 in the left ear.  The percentage of speech discrimination in the right ear was 80 percent and in the left ear was 92 percent.  The diagnoses included bilateral sensorineural hearing loss, normal to moderately severe on the right and normal to moderate on the left.

On a VA ENT examination in June 2010, the Veteran described a generalized head clouding and ear plugging sensation when she woke up in the morning, and that she got up early because it took time to clear her ears and head.  She reported having chronic imbalance, worse in the morning, and that when she first woke up or if she took a nap, she had a tendency to fall to the left and took awhile to get her bearing.  She had "bad days" where sounds bothered her, and too much background noise interfered with her concentration, caused some hypacusis and anxiety, and ear pain/discomfort.  She reported that the ringing in her ears got louder so at times she wore earplugs at work and tended to avoid noise.  She reported tinnitus that was constant and persistent, fluctuated in intensity, was greater on the right than the left, and occasionally loud enough to interfere with hearing.  She reported that her hearing loss had progressed and was now bilateral, and that background noise interfered with discrimination.  She had occasional slight nausea.  She reported that stress and allergy flare ups exacerbated her symptoms.  She had good and bad days, and on the bad days, all of the symptoms interfered with her concentration and ability to get work done.  She described her imbalance as a general, chronic disequilibrium, that was worse when she went from sitting to standing, and had an occasional movement/spinning type sensation in the morning, but no true episodic vertigo.  She reported constant pressure in the right ear, popping and crackling with swallowing, and she was intermittently able to clear.  She had transient dizziness if she blew hard.  She reported a constant low grade ache/sensitivity to the right ear.  

Further, on the VA ENT examination in June 2010, the impressions included ETD (Eustachian tube dysfunction), sensorineural hearing loss, Meniere's disease, and allergic rhinitis.  The examiner opined that the Veteran developed the first onset of tinnitus, ETD, allergic rhinitis, and what appeared to be most likely cochlear Meniere's disease, while on active duty.  Her hearing loss and tinnitus had progressed, as had her Meniere's disease which now affected her on a daily basis, and impacted her lifestyle, awakening time, and ability to optimally perform at work.  The VA examiner further opined that the Veteran's allergies exacerbated her Meniere's disease, and that she had made a significant investment in home environmental controls to help control her symptoms.  She had some benefits from medical management, and was under active ENT care.  The examiner noted that she was still able to work in her chosen profession, but opined that there was a definite impact on production on bad days.  In summary, the examiner opined that the Veteran's ETD, tinnitus, sensorineural hearing loss, and Meniere's disease were all still active and symptomatic, with the progression of her tinnitus, sensorineural hearing loss, and Meniere's disease impacting her on a daily basis.

b.  Analysis

The Veteran contends she should be entitled to a compensable rating for her service-connected Meniere's disease and Eustachian tube dysfunction.  The record reflects that the Veteran has attributed many symptoms to this service-connected disability - including hearing impairment; tinnitus; pressure, fullness, burning, and pain in the ears; unsteadiness; imbalance; and daily dizziness.

The record reflects the RO has considered the service-connected Meniere's disease and Eustachian tube dysfunction under Diagnostic Code (DC) 6205.  Under DC 6205, a 30 percent rating is warranted for Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  38 C.F.R. § 4.87, DC 6205.

A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  Also, a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  38 C.F.R. § 4.87, DC 6205, Note.

Under DC 6204, a 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness.  A 30 percent evaluation is assigned for peripheral vestibular disorders manifested by dizziness and occasional staggering.  A Note to DC 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under DC 6204.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, DC 6204.

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to an initial compensable rating for Meniere's syndrome.  In this regard, while the competent medical evidence shows that she has tinnitus and bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, she has not been shown to have true vertigo.  While she has reported dizziness and imbalance on a daily basis, the medical professionals have indicated she does not have true vertigo.  Thus, the criteria for an initial compensable rating under DC 6205, for the service-connected Meniere's disease and Eustachian tube dysfunction, have not been approximated.  38 C.F.R. §4.7.

As noted above, however, a Note to DC 6205 provides that Meniere's syndrome may be rated by separately rating vertigo, hearing impairment, and tinnitus, whichever method results in a higher overall rating.  38 C.F.R. § 4.87, DC 6205, Note.  With regard to the Veteran's bilateral hearing loss, the Board notes that the results of the June 2010 VA examination correspond to Level IV hearing in the right ear and Level I hearing in the left ear, using Table VI. 38 C.F.R. § 4.85(b),(d).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  A compensable rating for bilateral hearing loss is also not warranted under 38 C.F.R. § 4.86, as the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  Thus, the Veteran's hearing loss would be evaluated as noncompensably disabling pursuant to Diagnostic Code 6100.  The Board also notes that service connection has been separately established for right ear hearing loss and a noncompensable evaluation has been assigned.

With regard to the Veteran's tinnitus, DC 6260 authorizes only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Therefore, her tinnitus would be evaluated as 10 percent disabling pursuant to DC 6260.  The record reflects that tinnitus has already been service connected and a 10 percent rating has been established.

As noted above, the Veteran does not have true vertigo.  However, giving the benefit of the doubt to the Veteran, the Board finds that a separate compensable rating could be assigned under DC 6204, which provides a compensable rating for dizziness (associated with a peripheral vestibular disorder).  Turning to the Veteran's reported vertigo, pursuant to the Note to Diagnostic Code 6204, objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  In this case, the medical evidence does show that the Veteran had objective findings of dizziness and imbalance, and that she has been diagnosed with Meniere's disease.  Accordingly, the Veteran's reported "vertigo" or dizziness and imbalance could be evaluated as 10 percent disabling pursuant to DC 6204, for occasional dizziness.  The record has not shown more than occasional dizziness or that the Veteran has any staggering; thus a rating of 30 percent would not be warranted under DC 6204.

Therefore, evaluating the Veteran's hearing loss, tinnitus, and findings of occasional dizziness separately is more favorable to her and would result in a higher overall rating.  As explained above, her hearing loss is noncompensably disabling, her tinnitus is 10 percent disabling, and although she does not have true vertigo, giving the Veteran the benefit of the doubt, the record reflects she does experience occasional dizziness, and, therefore, she should be entitled to a 10 percent rating therefor.  Therefore, for the reasons and bases expressed above, the Veteran's service-connected Meniere's disease and Eustachian tube dysfunction should be evaluated pursuant to separate ratings for hearing loss (0 percent), tinnitus (10 percent) and her dizziness (10 percent).

The Board notes that for a higher rating to be assigned under DC 6205, for the Veteran's service-connected Meniere's disease and Eustachian tube dysfunction, there would need to be a showing of vertigo less than once a month.  As noted above, the record does not show that the Veteran has true vertigo.  Thus, a higher (compensable) rating is not warranted under DC 6205.  Rather, as service connection and ratings have already been established for the Veteran's hearing loss and tinnitus, herein the Board will grant a 10 percent rating for occasional dizziness, associated with Meniere's disease and Eustachian tube dysfunction, pursuant to DC 6204.  The Board also notes that there is no basis for a staged rating for this  disability, pursuant to Fenderson.  At no point has the Veteran been shown to have true vertigo (DDC 6205) or a staggering gait (DCC 6204).  Thus, a 10 percent rating, but no more, is warranted for occasional dizziness, associated with Meniere's disease and Eustachian tube dysfunction.

2.  Hypothyroidism with History of Hashimoto's Thyroiditis

a.  Factual Background

On a pre-discharge VA general medical examination in March 2006, the Veteran reported developing hypothyroidism, in service, after delivering her son, and was advised that more likely than not she had Hashimoto's thyroiditis and a burning out of her thyroid.  A thyroid scan at the time showed she had a goiter.  She was then put on Synthroid for approximately two years, was re-tested, and, as a result of normal thyroid functions, the thyroid medication was discontinued.  She complained of an occasional choking sensation if she coughed or drank or swallowed something the wrong way.  She reported that the ENT specialist had advised her to have the goiter removed, but she did not want surgical intervention at that time.  The examiner noted that she was without complaint at the time of the VA examination.  On objective examination, it was noted that although she had history of goiter, it was non-palpable that day, and that although a goiter was noted on a prior thyroid scan, it did not appear to have ever been palpable by an assessment of the record.  The diagnoses included hypothyroidism with history of Hashimoto's thyroiditis.  

VA treatment records showed that in July 2006, the Veteran was seen for a report of a recurrent sore throat for the past six months.  There was a lump or swelling on the left side of the neck.  Examination of the neck showed no thyroid abnormalities.  The assessment included hoarseness, goiter (diffuse non-toxic), sore throat, and esophageal reflux.  She was referred for an ENT consultation, and it was noted that she had autoimmune thyroiditis.  

In a statement dated in September 2006, the Veteran claimed the underlying long-term documented diagnosis for her condition was "autoimmune thyroid disease", and that as a result she had a compromised immune system that contributed to other conditions.  She claimed that the lines of where her thyroid symptoms were aggravated and other conditions started was blurred.  She claimed her autoimmune thyroid disease "can" be a contributing factor to her ear problems.  She indicated that while she had annual thyroid checks, she still had "hair loss, fatigue, and joint pains, and related thyroid symptoms".  She believed that documenting her thyroid condition as autoimmune thyroid disease was more accurate.  

An October 2006 private thyroid scan showed normal thyroid images without evidence for focal cold nodule, and normal iodine uptake measurements and normal TFTs.  

In a statement submitted with her substantive appeal in July 2007, the Veteran indicated that while the SOC suggested her thyroid condition was in remission, because she had an autoimmune disease, the basic problems and symptoms such as cold intolerance, weight gain, muscular weakness, and fatigability were still present.  

A VA treatment record dated in August 2007 showed the Veteran was seen for chronic hoarseness, GERD, and euthyroid goiter.  Examination of the thyroid showed an abnormality - a slight diffuse left thyroid enlargement.  An ultrasound taken in August 2007 showed a heterogeneous thyroid without significant mass.  

A March 2009 ultrasound, from Wright Patterson AFB, showed the Veteran had a heterogeneous enlarged thyroid gland with new tiny thyroid isthmus nodule, and no sonographic abnormality at the area of the palpated nodule in the left lateral neck.   An April 2009 treatment record showed that the Veteran had a solitary thyroid nodule, and with the new appearing nodule and increase in size in isthmus, an endocrinology consultation was needed.

A May 2009 letter from a private endocrinologist showed that the Veteran was seen for evaluation and treatment of a nontoxic multinodular goiter.  She denied any current symptoms of hyperthyroidism or hypothyroidism, no heat or cold intolerance, and no tremors, sweating, or palpitation.  She denied any neck symptoms other than mild dysphagia.  The assessment included nontoxic multi-nodular goiter, and autoimmune thyroiditis.  An MRI showed a small hypointense lesion in the right lobe of the thyroid which could be goiterous though it was nonspecific.  It was non-cystic and no isthmic lesion was shown, and the thyroid gland was otherwise unremarkable.  

On VA examination in June 2010, the Veteran reported that she was diagnosed with hypothyroidism in service in the 1990s, and that in 2000 she was found to be hypothyroid and was placed on Synthroid, and was told she had a mild goiter, but refused a thyroidectomy.  She reported that Synthroid was discontinued in 2004, and that her TSH was checked annually and was within normal limits.  She reported currently having fatigability, and decreased visual acuity in her left eye.  She denied any neurologic, cardiovascular, or gastrointestinal symptoms.  She was not currently on any treatment, and reported a 10 pound weight gain in the past year.  She denied excessive thirst, but urinated every hour.  She reported it did not affect her occupation or activities of daily living.  When questioned about her myofascial pain syndrome, the Veteran also reported that her activity was limited by fatigue.  On physical examination, her thyroid was not enlarged, and there was no evidence of goiter, and no tenderness.  The diagnoses included euthyroid patient, and the examiner noted there was no evidence of hypothyroidism, either on clinical examination or based on blood work.  

b.  Analysis

The record reflects that the Veteran's hypothyroidism with history of Hashimoto's thyroiditis has been assigned a 0 percent (noncompensable) rating for hypothyroidism under 38 C.F.R. § 4.119, DC 7903.

Under DC 7903, hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  
38 C.F.R. § 4.119, DC 7903.

Hyperthyroidism manifested by intermittent tachycardia and tremor or where continuous medication is required for control warrants a 10 percent evaluation.  A 30 percent evaluation requires tachycardia, tremor, and increased pulse pressure or blood pressure.  38 C.F.R. § 4.119, DC 7900.

The Veteran essentially contends that her service-connected hypothyroidism with history of Hashimoto's thyroiditis is symptomatic and warrants a compensable rating.  She acknowledges that she does not currently take medication for thyroid symptoms, but claims that she has had various symptoms involving or related to her thyroid, including throat soreness and problems swallowing, as well as fatigue, hair loss, and joint pains.  

The Board has reviewed the probative evidence of record including the Veteran's statements, and the medical evidence, and finds that while the Veteran was found to have had a goiter in service, and on occasions after service, she only took Synthroid medication for approximately two years in service, and since service has essentially been euthyroid and her thyroid condition has been shown to be essentially asymptomatic and to require no medication since at least 2004.  While post-service thyroid scans have shown some abnormalities, there have been no associated symptoms noted.  In May 2009, she denied current symptoms of hyperthyroidism or hypothyroidism, and had no heat or cold intolerance, and no tremors, sweating, or palpitations.  On the VA examination in 2010, while the Veteran reported fatigability, she also reported having fatigue in response to questioning about other disabilities.  Moreover, in 2010 she was found to be euthyroid with no evidence of hypothyroidism on either clinical examination or based on blood work.  

While the Veteran contends she has autoimmune thyroiditis, which causes various ongoing symptoms, there have been no clinical symptoms or clinical findings that are attributed to her service-connected disability.  While the diagnosis in May 2009 was autoimmune thyroiditis, at that time she denied  any current symptoms related to her thyroid.  In the absence of any objective evidence of current thyroid symptoms including hypothyroidism and hyperthyroidism, a compensable evaluation is not warranted.  38 C.F.R. § 4.119, DCs 7900, 7903 (2009).  While the Veteran is competent to state that which she can experience, including feelings of fatigue, and there is no reason shown to doubt her credibility as to her symptoms, she is not competent to attribute those symptoms to her service-connected thyroid disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, competent medical evidence has found her to be euthyroid, with no evidence of hypothyroidism.  Thus, the criteria for a compensable, 30 percent rating, under DC 7903, have not been approximated at any point.  38 C.F.R. § 4.7.  

For all the foregoing reasons, the Board finds that there is no basis for a staged rating of the disability, pursuant to Fenderson, and the claim for a compensable initial rating for hypothyroidism with Hashimoto's thyroiditis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Extraschedular Consideration

In addition, the Board notes that the Veteran's disabilities cited above do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In the present case, it appears that the Veteran continues to work full time, although she has reported that her various disabilities have affected her work.  Here, as explained above, the rating criteria for the service-connected Meniere's disease and Eustachian tube dysfunction and her service-connected hypothyroidism with history of Hashimoto's thyroiditis, reasonably describe the Veteran's disability level and symptomatology for each disability, and the rating criteria provide for greater evaluations for more severe symptoms for each service-connected disability.  For these reasons, the disability pictures due to the Veteran's Meniere's disease and Eustachian tube dysfunction and hypothyroidism with history of Hashimoto's thyroiditis are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Additionally, there is no indication the Veteran has been frequently hospitalized due to either of these service-connected disabilities.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted in this matter.


ORDER

A separate initial 10 percent rating for dizziness, associated with Meniere's disease and Eustachian tube dysfunction, is granted, subject to the laws and regulations governing payment of monetary benefits.

A compensable initial rating for hypothyroidism with history of Hashimoto's thyroiditis is denied.

REMAND

The record reflects that by August 2006 rating decision, the RO granted service connection for "myofacial pain syndrome" - which was apparently a typographical error as subsequent documents generated by the RO refer to the disability as "myofascial pain syndrome".  Accordingly, hereinafter, the Board will refer to the service-connected disability as myofascial pain syndrome.  

In the August 2006 rating decision, the RO indicated that a review of service medical records showed treatment in service for myofascial pain, from October 2002 through August 2004, and that after incurring a cervical injury in a motor vehicle accident, the Veteran had left-sided facial paresthesias due to posterior cervical muscle spasms and received Botox facial injections for treatment.  The RO indicated that the VA examination provided a diagnosis of myofascial pain, but that examination of the cervical neck was normal without tenderness and neurological examination of the cranial nerves was normal.  The RO assigned a noncompensable rating for the Veteran's myofascial pain, finding that a noncompensable rating was warranted under Diagnostic Code 5325 for myofascial pain without interference with mastication.  The RO noted that the next higher rating of 10 percent was not warranted unless there was interference with mastication or there was incomplete moderate paralysis of the seventh (facial) cranial nerve.  

In her notice of disagreement, dated in September 2006, the Veteran asserted that the myofascial pain had been debilitating and went beyond just tenderness, and had also triggered her migraine headaches.  She reported she paid for monthly massage therapy and had to routinely ice down the affected area.  She had tried steroid injections, but was still unable to lift or raise any weight over her shoulders.  She reported having muscle spasms and knots of pain in three locations in her shoulder and neck, and that the pain was only managed by receiving 4 to 5 Botox injections around the affected site.  

In the June 2007 SOC, the RO noted that the rating schedule did not contain a specific diagnostic code for myofascial pain syndrome, and that the disability was being evaluated as analogous to fibromyalgia because the symptoms of that disability most closely approximated those of myofascial pain syndrome.  The RO noted that a compensable evaluation was only warranted under the criteria for rating fibromyalgia (DC 5025), if there was evidence of widespread musculoskeletal pain and tender points.  The RO indicated that in this case the evidence demonstrated that myofascial pain syndrome was limited to the area of the cervical spine and was not widespread, and that the VA examination had found no current symptomatology.  The RO noted that the Veteran was already receiving a 10 percent rating based on her neck pain, under the diagnosis of cervical spine strain with disc bulges, for which service connection had been separately granted.  

Included with her substantive appeal (VA Form 9), dated in July 2007, was an attachment in which the Veteran claimed that the June 2007 SOC did not address the "inaccurate medical codes" assigned to the disabilities reflected in her medical records.  She claimed that she was not appealing the disabilities, conditions, or ratings, but requested that the "medical codes assigned to [her] disabilities be modified to better reflect accurate conditions".  She essentially claimed that DC 5325, for facial muscle injury, which was used to rate her myofascial pain syndrome, was not appropriate.  She requested that another diagnostic code be used to better reflect the condition's effects on her neck and shoulder region, rather than "facial".  She claimed she was told by VA that she was "not identified as service connected to be treated for a shoulder/neck problem because of this incorrect code".  

In a subsequent SSOC, dated in June 2010, the RO continued the 0 percent rating assigned for myofascial pain syndrome, nothing that the Veteran was already service connected for a cervical spine strain, and that the evaluation of the same disability under various diagnosis was to be avoided, and that her complaints of neck pain and loss of motion could not be used to evaluate both service-connected disabilities.  

Because of lack of clarity as to the scope of the service-connected myofascial pain syndrome, the Board finds that the claim for a compensable rating for myofascial pain syndrome must be remanded in order for the RO to clarify the scope of this service-connected condition, and, thereafter, determine whether additional evidentiary development is needed in order to properly rate this disability.

The Merck Manual stipulates that "myofascial pain syndrome" is caused by tension, fatigue, or spasm in the masticatory muscles, and that the symptoms include bruxism, pain and tenderness in and around the masticatory apparatus or referred to other locations in the head and neck, and, often, abnormalities of jaw mobility.  See the Merck Manual; Section: Ear, Nose, Throat, and Dental Disorders; Subject: Temporomandibular Disorders; Online Ed.

It appears from the record that the RO has considered the Veteran's cervical pain and migraine headaches as manifestations of her myofascial pain syndrome, and also has correctly indicated that because she is separately service connected and rated for a cervical disability and for migraine headaches, she is not entitled to evaluation of the same disability under various diagnoses.  The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  Thus, if cervical symptoms and migraine headaches are the only manifestations of the Veteran's myofascial pain syndrome, it appears she would not be entitled to a compensable rating.  

It is unclear, however, whether the Veteran may have additional pain or muscular symptoms that might also be related to her myofascial pain syndrome - such as shoulder symptoms and/or low back symptoms and/or other symptoms.  On remand, this must be clarified.  In that regard, the RO's attention is directed to an October 2002 service treatment record in which the diagnosis included myofascial pain syndrome manifested by posterior cervical and thoracic pain and cephalgia.  Also, in an October 2005 service treatment record from Wright Patterson AFB, it was noted that the Veteran was seen in the chiropractic clinic and the assessment included chronic recurrent thoracic spine pain with myofascial component secondary to thoracolumbar dysfunction.  The RO's attention is also directed to a VA treatment record dated in April 2010, in which the diagnosis included myofascial syndrome of the shoulder and neck, and to the VA examination in June 2010, in which the diagnoses included myofascial pain syndrome of the right posterior cervical neck, and the functional limitations were noted to include difficulty raising right arm above the head.  Finally, the RO's attention is directed to the Veteran's notice of disagreement dated in September 2006, in which she reported being unable to lift or raise any weight over her shoulders, and having muscle spasms and knots of pain in three locations in her shoulder and neck.  

Thus, on remand, after reviewing the record, the RO must specify which areas of the body (beyond the neck/cervical area and migraine headaches) are affected by the service-connected myofascial pain syndrome.  Thereafter, a determination should be made as to whether any additional evidentiary development is necessary, to include any additional VA examination, to determine the current severity of the Veteran's service-connected myofascial pain syndrome.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  If deemed necessary, the Veteran should be scheduled for another VA examination.

The Board also notes that because the Veteran may have low back symptoms that may be related to her myofascial pain syndrome, the claim for service connection for a low/mid back condition is, at this point, inextricably intertwined with the appeal seeking an initial compensable rating for myofascial pain syndrome.  Thus, consideration of the claim for service connection for a low/mid back condition must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Specify for the record which areas of the body (beyond the neck/cervical area and migraine headaches) are affected by or are part of the Veteran's service-connected myofascial pain syndrome.  

3.  After completing the above, make a determination as to whether an additional VA examination is necessary in this matter.  If deemed necessary, schedule the Veteran for a VA examination, and request that the examiner review the claims folder and provide an assessment of the current severity of the Veteran's myofascial pain syndrome, including any related manifestations or symptoms.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and explained why this is so.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


